Citation Nr: 0634876	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  03-00 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1972, with service in the Republic of Vietnam from 
July 1969 to November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Nashville, Tennessee.  Additional 
development was requested in December 2004 and this matter is 
again before the Board for appellate review.


FINDING OF FACT

Competent, probative medical evidence fails to reveal a 
diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 4.125 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

Further, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Prior to initial adjudication of his claim, the veteran was 
notified of the evidence necessary to establish service 
connection for PTSD in April 2000.  Thereafter, VA satisfied 
its duty to notify by means of letters from the AOJ to the 
appellant in December 2000 and December 2004.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence while the latter letter specifically 
requested he submit any evidence in his possession that 
pertained to his claim.  A letter issued in June 2006 
informed him of the criteria for potential disability ratings 
and effective dates.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial AOJ decision on a 
claim for VA benefits.  Here, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  Although additional notice was provided to 
the appellant after the initial adjudication, the claim was 
thereafter readjudicated.  The content of the notice provided 
to the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and military personnel 
records.  Also of record are reports of VA and private post-
service treatment.  In-service stressors were verified in 
August 2005 and a VA examination was conducted in March 2006. 

Further regarding the duty to assist, the claims file 
contains the veteran's statements in support of his appeal, 
to include testimony provided at a July 2004 hearing before 
the undersigned.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record for which he has not been 
afforded the opportunity to either submit or authorize VA to 
obtain.  See May 2001 report of contact (veteran indicated 
that additional records from private medical providers were 
unavailable).  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim 
which VA has been authorized to obtain.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Service Connection Claim

Service connection for PTSD requires: 1) medical evidence 
diagnosing PTSD; 2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 3) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor.  38 C.F.R. § 3.304(f) (2006).  Where 
the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to that effect; lay assertions of medical status, such as the 
veteran's statements, do not constitute competent medical 
evidence of the diagnosis of the claimed disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The private and VA medical evidence has been thoroughly 
reviewed.  The evidence contains diagnoses or assessments of 
PTSD, presumable/provisional PTSD, and "rule/out" PTSD.  
See e.g. August 2000 VA treatment record, August 1998 VA 
progress note, September 1998 VA discharge summary, July 1998 
private medical records, and July 1998 VA treatment record.  
However, the September 1998 VA discharge summary indicates 
the veteran underwent a structured PTSD diagnostic interview 
which the summary shows the veteran did not meet the criteria 
for a diagnosis of PTSD.  In addition, the March 2006 VA 
examination report reflects the veteran did not meet the 
diagnostic criteria for PTSD.  The report also indicates the 
examiner noted that all previous notations referring to PTSD 
did not contain listed symptoms that fulfilled the full 
criteria for a diagnosis of PTSD.  Service connection for 
PTSD requires a diagnosis of PTSD that conforms to the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  See 38 C.F.R. §§ 3.304(f), 4.125(a) (2006).  As 
such, more probative value is accorded the medical records 
that indicate the veteran was fully tested.  As these records 
do not contain the diagnosis of PTSD, service connection must 
be denied.  As the weight of the evidence is against this 
service connection claim, the doctrine of reasonable doubt is 
not for application.


ORDER

Service connection for post-traumatic stress disorder is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


